J-S06038-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA :             IN THE SUPERIOR COURT OF
                                 :                   PENNSYLVANIA
                                 :
             v.                  :
                                 :
                                 :
    THOMAS PATRICK WOLAK,        :
                                 :
                  Appellant      :                   No. 2322 EDA 2017
                                 :

          Appeal from the Judgment of Sentence Entered July 10, 2017
             in the Court of Common Pleas of Northampton County,
              Criminal Division at No(s): CP-48-CR-0000835-2017

BEFORE: BOWES, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                           FILED MARCH 22, 2018

        Thomas Patrick Wolak (“Wolak”), pro se, appeals from the judgment of

sentence imposed after the trial court convicted him of accidents involving

damage to attended vehicle (hereinafter “leaving the scene of an accident”),

vehicle entering or crossing roadway, and duty to give information and render

aid (hereinafter “failure to render aid”).1 We affirm.

        On December 28, 2016, at approximately 5:15 p.m., David Stack

(“Stack”) was driving his car on Route 512 South in Northampton County,

Pennsylvania.2      At the same time, Wolak was backing his car out of the

driveway of his brother’s home (hereinafter “the driveway”), and onto Route

512. Stack saw the taillights of Wolak’s car while it was backing into Stack’s


____________________________________________


1   See 75 Pa.C.S.A. §§ 3743(a), 3324, 3744(a).

2   Stack’s wife was riding in the passenger seat.
J-S06038-18



lane of travel. Stack attempted to avoid an accident by swerving to the left,

but Wolak’s car struck the right rear of Stack’s car.

       Stack then immediately stopped his car and turned it around to return

to the scene of the accident and exchange information with the other driver.

Upon returning to the scene, Stack noticed that Wolak’s vehicle was no longer

there. However, Stack heard tires squealing and saw the taillights of a vehicle,

which he suspected might be Wolak’s. Stack attempted to follow this vehicle

on Route 512 North, but was unable to catch up with it or discern its license

plate number.

       While driving, Stack noticed a police car parked in a nearby business’s

parking lot. Stack entered this lot and parked next to the police car to report

the incident to the officer, Bushkill Township Police Officer Ryan Vresics

(“Officer Vresics”). Officer Vresics and Stack then traveled back to the scene

of the accident; however, Wolak was no longer there.3 In the driveway, Officer

Vresics discovered plastic debris from the collision. Officer Vresics then spoke

with the homeowner of the driveway, Wolak’s brother, who reported that

Wolak had recently left the driveway in a dark-colored SUV.

       Shortly thereafter, Officer Vresics, who was familiar with Wolak, drove

to the property at which Wolak was residing and noticed, parked inside an

open garage on the property, a black Jeep SUV that had fresh damage to its

taillight and bumper. This damage matched the plastic debris Officer Vresics

____________________________________________


3Notably, Officer Vresics stated that they returned to the scene approximately
10 to 15 minutes after he first encountered Stack.
                                           -2-
J-S06038-18



recovered from the driveway.           Wolak then came out of the house with a

telephone in his hand, approached Officer Vresics, and alleged that he was on

the phone with the 911 center and reporting the accident.4 Officer Vresics

asked Wolak why he went home instead of staying at the scene of the

accident, to which Wolak replied that the other vehicle left the scene first.

       Wolak testified that after the collision, he pulled his vehicle off to the

shoulder of Route 512, turned on his flashers, and took a moment to compose

himself. According to Wolak, he then returned to the scene of the accident,

which was very close, but no one was there. Thus, Wolak called his brother,

the owner of the driveway, and asked him to alert Wolak if the other driver or

the police returned to the scene.5 Wolak then left in his car. However, Wolak

testified that he stayed at the scene for approximately ten minutes, but no

one returned during that time. Shortly thereafter, Wolak’s brother sent him

a text message stating that a police car had arrived at the scene. In response,

Wolak called 911 to report the accident.

       The   Commonwealth         thereafter     charged Wolak   with   the   above-

mentioned violations of Pennsylvania’s Vehicle Code (the “Code”). The matter

proceeded to a non-jury trial on July 10, 2017, at the close of which the trial

court found Wolak guilty on all counts.           The court immediately sentenced

Wolak to nine months of probation and ordered him to pay $300 in fines and
____________________________________________


4Officer Vresics testified that this interaction took place approximately 45
minutes after Stack had first reported the incident to him.

5 Wolak testified that he also called his father, the owner of the black Jeep, to
inform him of the accident. Wolak’s father testified at trial.
                                           -3-
J-S06038-18



costs. Wolak timely filed a pro se Notice of Appeal. In response, the trial

court ordered him to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal. Wolak timely filed a pro se Concise Statement, after

which the trial court issued an Opinion.

       Wolak now presents the following questions for our review:

       I.    Did the [trial] court err[] in [its] judgment that [Wolak]
             violated 75 Pa.C.S.A. § 3743(a) …?

       II.   Did the [trial] court err[] in [its] judgment that [Wolak]
             violated 75 Pa.C.S.A. § 3744(a) …?

       III. Did the [trial] court incorrectly understand [] 75 Pa.C.S.A.
            § 3744(a), 75 Pa.C.S.A. § 3744(b) and 75 Pa.C.S.A.
            § 3746(a)[, and] [t]herefore, improperly rule that [Wolak]
            was required to inform police of the accident before leaving
            the scene?

       IV. Was previous case law, regarding [section] 1027
           (predecessor of the current hit and run laws) of the []
           [C]ode[,] incorrectly applied when arriving at the [trial]
           court’s decision?

       V.    Does sufficient evidence, as described in the [trial court’s]
             Opinion, support the trial court’s findings that [Wolak] did not
             comply with 75 Pa.C.S.A. § 3743(a) and 75 Pa.C.S.A.
             § 3744(a)?

Brief for Appellant at 4-7 (Wolak’s “answers” to the questions omitted). We

will address Wolak’s issues together, as they all claim that the evidence is

insufficient to sustain his convictions of leaving the scene of an accident and

failure to render aid.6


____________________________________________


6 Wolak does not challenge his conviction of vehicle entering or crossing
roadway.
                                           -4-
J-S06038-18


      We apply the following standard of review when considering a challenge

to the sufficiency of the evidence:

      The standard we apply … is whether[,] viewing all the evidence
      admitted at trial in the light most favorable to the verdict winner,
      there is sufficient evidence to enable the fact-finder to find every
      element of the crime beyond a reasonable doubt. In applying the
      above test, we may not weigh the evidence and substitute our
      judgment for [that of] the fact-finder. In addition, we note that
      the facts and circumstances established by the Commonwealth
      need not preclude every possibility of innocence. Any doubts
      regarding a defendant’s guilt may be resolved by the fact-finder
      unless the evidence is so weak and inconclusive that[,] as a matter
      of law[,] no probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt by
      means of wholly circumstantial evidence. Moreover, in applying
      the above test, the entire record must be evaluated and all
      evidence actually received must be considered. Finally, the finder
      of fact[,] while passing upon the credibility of witnesses and the
      weight of the evidence produced, is free to believe all, part or none
      of the evidence.

Commonwealth v. Melvin, 103 A.3d 1, 39-40 (Pa. Super. 2014) (citation

omitted).

      The Code defines the offense of leaving the scene of an accident, in

relevant part, as follows:

      The driver of any vehicle involved in an accident[,] resulting only
      in damage to a vehicle or other property which is driven or
      attended by any person[,] shall immediately stop the vehicle at
      the scene of the accident[,] or as close thereto as possible[,] but
      shall forthwith return to and in every event shall remain at the
      scene of the accident until he has fulfilled the requirements of
      section 3744 (relating to [failure to] render aid).

75 Pa.C.S.A. § 3743(a).

      Section 3744 of the Code provides, in relevant part, as follows:



                                      -5-
J-S06038-18


       The driver of any vehicle involved in an accident[,] resulting in …
       damage to any vehicle or other property which is driven or
       attended by any person[,] shall give his name, address and the
       registration number of the vehicle he is driving, and shall[,] upon
       request[,] exhibit his driver’s license and information relating to
       financial responsibility to … the driver or occupant of or person
       attending any vehicle or other property damaged in the accident
       ….

Id. § 3744(a).

       Wolak summarizes his challenge to his convictions as follows:

       [] Wolak did his best to fully comply and did substantially fulfill his
       duties as required. Immediately after the accident with the
       vehicle driven by [] Stack, and to not further obstruct traffic, []
       Wolak promptly pulled off to the shoulder of the road and stopped
       his vehicle safely[,] and as close thereto as possible[,] while
       remaining at the scene in an attempt give information and render
       aid. He takes a moment to collect himself[,] and then turns on
       his flashers and begins to inspect the scene. He is unable to locate
       any signs of the other driver or other vehicle involved. Unable to
       rouse any other participants or bystanders, [] Wolak finds no way
       to further his legal requirements. After 21 minutes, [Wolak]
       logically and reasonably concludes that the other driver is not
       returning to the scene.[7] [Wolak] then calls the homeowner at
       the address where the accident occurred. The homeowner …
       comes outside, verifies the other driver is no longer present and
       is given all information needed to get someone in touch with []
       Wolak should they return. … In addition, upon completion of his
       safe return home, [Wolak] phones the Bushkill Police Department
       to report the accident and facilitate its resolution.

Brief for Appellant at 19-20 (footnote added). According to Wolak, neither of

his convictions is sustainable because the evidence establishes that “it is the

other driver, [] Stack[,] who spe[d] away from the scene of the accident

immediately following the collision.” Id. at 24. Wolak contends that the trial

____________________________________________


7 We note that Wolak’s instant contention that he stayed at the scene of the
accident for 21 minutes is contrary to his trial testimony that he stayed at the
scene for approximately 10 minutes.
                                           -6-
J-S06038-18


court’s reasoning supporting its determination that the convictions are

supported by sufficient evidence “is based upon misinterpreted and/or

misconstrued statements of testimony.”        Id. at 21; see also id. at 23

(asserting that the trial court made “several inferences regarding the events

and the timeline in which they occurred that are simply incorrect.”); see also

id. at 25 (citing to the Criminal Complaint and arguing that, contrary to the

trial court’s finding, Stack and Officer Vresics did not return to the scene of

the accident until 40 minutes thereafter). Finally, Wolak argues that “previous

cases regarding the … [C]ode have determined that the statutes in discussion

are aimed at hit-and-run drivers who hide their identity. Therefore, courts

should take into consideration the intent and efforts made to substantially

comply with the laws.” Id. at 22-23.

      In its Opinion, the trial court addressed Wolak’s sufficiency challenge as

follows:

      Although [Wolak] testified that he remained on the scene of the
      accident, th[e trial c]ourt[, sitting as the fact-finder,] found such
      testimony to be not credible. [] Stack, the driver of the vehicle
      that was hit by [Wolak], testified [that] his vehicle was struck by
      [Wolak] as [Wolak] was backing from a driveway onto the
      roadway on which [] Stack was traveling. N.T.[,] 7/10/17[,] at 5-
      6. [] Stack testified that he immediately stopped and turned his
      vehicle around within a few hundred feet to return to the scene of
      the accident, and he observed [Wolak] squeal his tires and drive
      away. Id. at 6-7. [] Stack attempted to catch up to [Wolak] while
      his wife dialed 911. Id. at 8. [] Stack then immediately made
      contact with … Officer [Vresics], who was parked in a nearby
      shopping center, about the incident. Id. at 10. Officer [] Vresics
      returned to the scene of the accident with [] Stack approximately
      10 to 15 minutes after the accident, and [Wolak] was not on the
      scene. Id. at 20, 30. Based on the foregoing, the [trial c]ourt
      had sufficient basis to find [Wolak’s] testimony that he remained

                                      -7-
J-S06038-18


      at the scene for 10 to 15 minutes after the accident, with his
      flashers on, to be not credible. Id. at 31, 36. There was sufficient
      evidence from which the [c]ourt could conclude that [Wolak]
      violated [section] 3743[, i.e., leaving the scene of an accident,]
      by failing to remain at the scene of the accident.

                                    ***

      [Concerning Wolak’s conviction of failure to render aid], based on
      the testimony presented at trial, there was sufficient evidence for
      the [trial c]ourt to conclude that [Wolak] failed to remain at the
      scene following the accident and[,] therefore[,] also failed to
      comply with the requirements of [section] 3744 by not providing
      his information to the other driver, [] Stack. Moreover, [Wolak]
      testified that the accident occurred at approximately 5:25 p.m.,
      based upon his cell phone records, and that he called his father at
      5:34 p.m. Id. at 31, 36, 38. [Wolak’s] father testified that when
      he received that call from [Wolak], [Wolak] was already at home.
      Id. at 61-62. Thus, nine minutes after the accident, [Wolak] was
      no longer at the scene and had returned to his residence.

Trial Court Opinion, 9/6/17, at 2-3.     The trial court’s foregoing analysis is

supported by the record, and we agree with its determination that sufficient

evidence supports Wolak’s convictions.

      Moreover, contrary to Wolak’s assertion, there is no indication that the

trial court misapprehended the facts. Rather, the court merely discredited

Wolak’s version of the incident, and credited the testimony presented by Stack

and Officer Vresics. See Commonwealth v. Karl, 490 A.2d 887, 888 (Pa.

Super. 1985) (rejecting defendant’s sufficiency challenge to his conviction of

leaving the scene of an accident where the trial court, as the fact-finder,

discredited the defendant’s version of the accident that he returned to the

scene minutes after the accident but no one was there). To the extent that

there were conflicts in the testimony, the trial court acted within its sole


                                     -8-
J-S06038-18


province in discrediting Wolak’s version of the events, and we may not

reexamine the fact-finder’s credibility determinations or substitute our

judgment for that of the fact-finder. See Commonwealth v. Mitchell, 135
A.3d 1097, 1101 (Pa. Super. 2016).

      Thus, we conclude that the evidence presented at trial, viewed in the

light most favorable to the Commonwealth as the verdict winner, was amply

sufficient to establish, beyond a reasonable doubt, all of the elements of

leaving the scene of an accident and failure to render aid.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/22/18




                                     -9-